13-2308
    He v. Lynch
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A089 130 539
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 15th day of December, two thousand fifteen.

    PRESENT:
             JOSÉ A. CABRANES,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    CUI HE,
                  Petitioner,

                  v.                                       13-2308
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               G. Victoria Calle, New York, New
                                  York.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Douglas E. Ginsburg,
                                  Assistant Director; Nicole R.
                                  Prairie, Trial Attorney, Civil
                                  Division, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Cui He, a native and citizen of China, seeks

review of a May 21, 2013 decision of the BIA affirming an

November 22, 2011 decision of an Immigration Judge (“IJ”)

denying He’s application for asylum, withholding of removal

and relief under the Convention Against Torture (“CAT”).     In

re Cui He, No. A089 130 539 (B.I.A. May 21, 2013), aff’g No.

A089 130 539 (Immig. Ct. N.Y. City Nov. 22, 2011).    We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have

considered both the IJ’s and the BIA’s opinions “for the

sake of completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237

(2d Cir. 2008).     The applicable standards of review are

well established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    The agency found that He failed to demonstrate past

persecution.   He’s petition for review does not challenge

that finding; the single sentence in the argument summary of


                               2
her brief is inadequate to present the claim to this Court.

So, to be eligible for relief, He needed to make an

independent showing that she would be subjected to harm upon

her return to China.    8 C.F.R. § 1208.13(b).     She could do

so by demonstrating either that she would be singled out for

persecution or that there existed a pattern or practice of

persecution of those similarly situated to her, i.e.,

members of underground Christian churches.       8 C.F.R.

§ 1208.13(b)(2).

    He’s brief to the BIA disavowed any claim that she

would be singled out.    Instead, she claimed that the

background evidence (which she did not submit to the IJ)

established a pattern or practice of persecution.       In her

petition for review, however, He has taken the opposite

tack, positing that her credible testimony demonstrated that

she will be singled out for persecution, and that she need

not prove a pattern or practice of persecution.

    “Judicially-imposed doctrines of issue exhaustion . . .

will usually mean that issues not raised to the BIA will not

be examined by the reviewing court,” even absent an argument

from the government.    Lin Zhong v. U.S. Dep’t of Justice,

480 F.3d 104, 123 (2d Cir. 2007).    Given the record here, He


                               3
failed to exhaust her claim that she will be singled out for

persecution, and so we do not consider it.

    Although He does not argue that China has a pattern or

practice of persecuting Christians, she contends that the

agency abused its discretion in declining to consider the

background evidence she submitted on appeal to the BIA,

which would have supported a pattern or practice claim.     The

BIA may take administrative notice of country condition

reports; but it is not obligated to do so.   8 C.F.R.

§ 1003.1(d)(3)(iv); Hoxhallari v. Gonzales, 468 F.3d 179,

186 n.5 (2d Cir. 2006) (per curiam) (recognizing the

permissive nature of the BIA’s authority to “exercise

independent discretion” in taking notice of commonly known

facts).   Moreover, He fails to identify any particular

articles or reports that would support a pattern or practice

claim.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4